It seems to us that the section here under discussion "is plain and unambiguous," and as such "there is no room for construction. A statute is to be enforced literally as it reads if its language embodies a definite meaning which involves no absurdity or contradiction. In such a case the statute is its own best expositor." 6 Dunnell, Minn. Dig. (2 ed.  Supps. 1932, 1934) § 8938.
The new act was prepared by men of recognized ability. That they intended to change prior law respecting "requisites" to effectuate an appeal is obvious. *Page 439